Case 3:19-cv-00477-REP Document 93-1 Filed 05/29/20 Page 1 of 1 PageID# 993



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


TREVOR FITZGIBBON,                             )
                                               )
               PLAINTIFF                       )
       vs.                                     ) Civil Action No. 3:19-cv-477-REP
                                               )
                                               )
JESSELYN A. RADACK,
                                               )
                                               )
               DEFENDANT                       )
                                               )
                                               )
                                               )

  [PROPOSED] ORDER CONSENT MOTION FOR EXTENSION OF TIME TO FILE
                      RESPONSIVE PLEADINGS

       This matter came to be heard on a motion by Defendant Jesselyn A. Radack for an

extension of time within which to file responsive pleadings to Plaintiff Trevor Fitzgibbon’s Third

Amended Complaint. It appearing to the Court that good cause exists to grant Defendant’s request

for an extension of time, it is hereby ORDERED that Defendant’s Consent Motion for Extension

of Time is GRANTED and that Defendant shall have until June 8, 2020, to file her responsive

pleadings to Plaintiff’s Third Amended Complaint.

       It is so ORDERED.




                                                    _______________________________
                                                    Hon. Robert E. Payne
                                                    Senior United States District Judge

Richmond, Virginia
Date: ___________, 2020
